The opinion of the court was delivered by
Woodward, J.
It seems to us that the Williams’ title was unimpeached, and the court did well to rest their judgment on that. Williams bought at the request of Felt, who had acquired the suspicious title of Freeman before; but there is nothing in reason or law to prevent a man who holds a defective title from purchasing a better at a treasurer’s sale for taxes. It is a very common remedy for defective titles. Williams then held a good title in trust for Felt, and he conveyed it to the defendants. Had there been anything to implicate Felt with the Freemans— if he had sustained the same relation to Coxe which they did — his measures to perfect his title might have enured to Coxe’s benefit; but for aught that appears of record, he was under no obligations to Ooxe, and was as free to acquire title to the land as any other man.
The errors assigned have not been sustained, and the judgment is affirmed.